Citation Nr: 1408900	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-46 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right foot disorder (claimed as bilateral foot disorders). 

2.  Entitlement to service connection for a right knee disorder, including as secondary to a service-connected left plantar calcaneal spur. 

3.  Entitlement to service connection for a left knee disorder, including as secondary to a service-connected left plantar calcaneal spur. 

4.  Entitlement to service connection for a low back disorder, including as secondary to a service-connected left plantar calcaneal spur.


REPRESENTATION

Appellant represented by:	Seth A. Director, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1990 to March 1991 and from August 1997 to March 1998.  The Veteran also performed twelve years of inactive service in the Army Reserve/National Guard, including in the Maryland National Guard from November 1999 to November 2002. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, that, in part, granted service connection and a 10 percent rating for minimal left plantar calcaneal spur and denied service connection for a right foot condition, bilateral knee condition, and a low back condition. 

The Virtual VA paperless claims processing system contains additional VA outpatient treatment records through July 2013 that are pertinent to this appeal but were not considered in the most recent July 2012 supplemental statement of the case.    

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed so that there is a complete record upon which to decide the Veteran's claims and so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Specifically, lay and medical evidence of record pertinent to the etiology of the disorders on appeal is either incomplete, inconsistent, or lacks information to determine competency of the author.  An adequate notice of the criteria for secondary service connection is also required.      

The Veteran served as a U.S. Army military policeman, including a deployment to Bosnia in 1997-98.   He performed inactive duty training with an Army Special Forces unit in the Maryland National Guard from 1999-2002.  During the period of time of this inactive duty training, the Veteran was employed as a VA police officer.  In statements to clinicians and examiners and in briefs by representatives in August 2012 and December 2013, the Veteran contended that he injured his right foot, bilateral knees, and lower back in rigorous physical military exercises that included long road marches and carrying heavy loads during his Maryland National Guard.  Alternatively, he contended that his bilateral knee and back disabilities are secondary to service-connected foot disabilities. 

In the case of inactive duty for training, service connection is only available for disabilities caused by an injury incurred in the line of duty or certain cardiovascular events not applicable in this case.  38 C.F.R. § 3.6 (2013).  

Service treatment records include October 1990 enlistment and December 1995 quadrennial physical examinations that are silent for any reports by the Veteran or observations by an examiner of foot, knee, or lumbar spine injuries or symptoms.   In October 1997, February 1998, and on three occasions from July 1998 to March 1999, military and VA records showed that the Veteran had plantar warts removed from the left heel.  Lay statements, VA, and military treatment records show that the Veteran performed all his Special Forces training duties without any indication of injury until he began limping during a 12 mile road march while carrying a 55 pound ruck sack on a Saturday in February 2001.  A military physician's assistant initially diagnosed a possible fifth toe stress fracture, but X-rays were negative.  The final diagnosis was blisters.  The following Monday, the Veteran was seen for the same reasons in a VA clinic.  The examiner noted the Veteran's report that he had participated in the march in new shoes and observed blisters on both feet.  The examiner also noted that X-rays of the left foot were negative.  

Inconsistently, in March 2001, a VA clinician noted on a Report of Employee's Emergency Treatment (VA Form 5-3831b) that the Veteran should be excused from National Guard training because of a fracture of the left fifth metatarsal.  In a November 2001 Report of Medical Assessment (DD Form 2697), the Veteran noted that he had no illnesses or injuries that caused missed duty for longer than three days and no illness or injury for which he did not seek medical care.  In March 2002, a military physician noted on a sick slip that the Veteran reported sharp pain in the lower back and knees while handling heavy equipment.  The Veteran was limited in duty to light walking for three weeks.  There are no supporting military clinical records to show that a traumatic injury occurred or that the symptoms persisted.  However, in May 2002, a VA clinician noted that the Veteran reported bilateral knee pain for one month that started after rigorous exercise during inactive duty training but without a traumatic injury.  X-rays showed mild bilateral degenerative joint disease.  The Veteran remained assigned to the National Guard Special Forces training unit until the end of his obligated service in November 2002 with no further evidence of symptoms or any treatment for foot, knee, or low back injuries.  

Therefore, the only disorders noted in the service records were plantar warts in 1997-99 and mild degenerative joint disease of the knees about two months after the complaint of pain after lifting in 2002.  The only indications of injury are the blisters after a long march in 2001 and the possibility of an injury associated with pain in the knees and back on one occasion after heavy lifting in 2002.  Otherwise, the Veteran successfully participated in the remainder of the rigorous training activity until discharge in November 2002.  

VA outpatient treatment records in podiatry, rheumatology, and rehabilitation clinics starting in 2006 show imaging studies and diagnoses of heel spurs, plantar fasciitis, hallux valgus, metatarsalgia, patellofemoral syndrome, and degenerative disc disease of the lumbar spine.  There is lay and medical evidence that attempts to address the etiology of these disorders, but the evidence is not sufficient to decide the claims for various reasons.  

The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  VA must ensure that any medical opinion is based on sufficient facts or data.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  An examination that relies on an inaccurate history is inadequate for rating purposes.  West v. Brown, 7 Vet. App. 70, 78 (1994).

In January 2009, a VA physician was provided the claims file but inaccurately noted that the Veteran experienced a fractured left toe.  The physician concluded that the Veteran's bilateral foot condition was related to service without identifying the specific foot disorders.  He did not acknowledge that the diagnosis in service was blisters caused by new shoes and did not consider that the Veteran successfully continued the rigorous training for another 18 months.  The physician did acknowledge that there was no evidence of improper foot alignment during service but concluded that "he does continue to have pronated feet problems."   

Another VA physician in September 2010 noted the history of plantar warts and foot pain in February 2001, diagnosed only calcaneal spurs, and offered no clear opinion on the etiology of that disorder.  The physician also examined the Veteran's knees and lumbar spine but provided a negative opinion only on aggravation of the knees by the bilateral calcaneal spurs and did not address the report of knee and back pain or the X-ray results in 2002 or other foot disorders for which service connection is on appeal.  

The Veteran's attending VA podiatrist, Dr. C.J., provided letters in October 2009 and December 2010.  In October 2009, the podiatrist noted that the Veteran had calcaneal spurs, plantar fasciitis, and lumbar spine disease but addressed only posture mechanics.  He concluded that the spurs and fasciitis were controlled by custom orthotics but that posture misalignment can cause pain in the knees and back.  He did not address how posture causes patellofemoral syndrome or degenerative disc disease.  He did not address the origin of the foot disorders in view of the sole treatment in service for blisters.  In the December 2010 letter, the podiatrist noted the March 2002 sick slip referring to the Veteran's complaint of knee and back pain after handling heavy equipment and concluded without explanation that this was evidence of injury causing chronic residual disabilities.   

The Veteran submitted a January 2010 letter from a fellow soldier, Mr. R.M.  The Veteran and the soldier contended that the latter was a unit medic during inactive duty training from 2000 to 2002 and that he treated the Veteran on many occasions for unspecified foot, ankle, and back injuries, colds and flu symptoms, and minor cuts and scrapes.  Although the soldier described several incidents of long road marches or handling heavy equipment, the soldier did not describe any specific traumatic injury or clinical observations, imaging studies, or treatment.  There is insufficient evidence of record to show the soldier's status as an Army medic, his level of medical training, the nature and circumstances of the specific injuries that were incurred, the means of diagnosis, and the treatment that he provided.  

Further, VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from July 2013 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with notice of the criteria for service connection on both a direct and secondary basis. 

2.  Request records of VA outpatient treatment since July 2013 and associate any records received with the paper or electronic claims files. 

3.  Request from the Veteran additional documentation to demonstrate that that Mr. R.M. who provided the January 2010 letter in support of the claims was a U.S. Army medic, assigned to the Veteran's unit from 2000 to 2002, including his MOS, rank, and evidence of his level of medical training.  Request that the Veteran seek from Mr. R.M. further detail on the nature and circumstances of the specific injuries that were incurred by the Veteran, the means of diagnosis, and the treatment that he provided.   

4.  After notice, recovery of VA records, and an opportunity for the Veteran to submit additional evidence, schedule the Veteran for a comprehensive VA orthopedic examination by a physician of the Veteran's bilateral feet, knees, and lumbar spine.  

Request that the physician review the paper claims file and electronic records and note the review in an examination report.  The physician must specifically note a review of the records of care for warts in 1997-99, blisters in 2001, and knee and back pain in 2002 as well as the Veteran and fellow soldier's descriptions of the nature of his rigorous National Guard training and his duties as a VA policeman.  

Request that the physician perform a clinical examination, including indicated imaging studies and provide a current diagnosis of all disorders of the bilateral feet, knees, and lumbar spine.  

Request that the physician provide opinions as follows: 

a.  Is it at least as likely as not (50 percent probability or greater) that any right foot disorder or deformity, bilateral knee disorder, or lumbar spine disorder present now or since March 2008 was caused or aggravated by any aspect of service, including repetitive rigorous exercise with long marches carrying heavy loads, residuals of removal of plantar warts in 1997-99, or foot blisters in 2001?  The physician must comment on the contentions of the Veteran, Mr. R.M., and the VA podiatrist, Dr. C.J., that the Veteran sustained traumatic injuries leading to chronic disabilities caused or aggravated by repetitive strenuous activities over three-day weekends of long marches and lifting and carrying heavy equipment.

b.  Is it at least as likely as not that the X-ray imaging of mild degenerative joint disease of the knees in May 2002 was caused by carrying heavy equipment that elicited symptoms of knee pain in March 2002?  

c.  Is it at least as likely as not that any bilateral knee disorder or lumbar spine disorder present now or since March 2008 was caused or aggravated by service-connected left foot calcaneal spurs or other left and right foot disorders?  If so and if possible, the physician should note the level of disability of the knees and lumbar spine at the time aggravation by the foot disorders first began.  The physician must comment on causation or aggravation of knee and lumbar spine disorders by changes in posture caused by foot disorders and any impact from the Veteran's civilian duties as a VA policeman.  

The rationale for any opinion offered should be provided.     

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the documents contained in Virtual VA.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

